


Exhibit 10.45
AMENDMENT NO. 1 TO GUARANTEE AGREEMENT
AMENDMENT NO. 1 TO GUARANTEE AGREEMENT, dated as of December 23, 2014 (this
“Amendment”), between COLONY FINANCIAL, INC. (“Guarantor”), and JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, a national banking association (“Buyer”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Repurchase Agreement (as defined below).
RECITALS
WHEREAS, CMC Loan Funding A, LLC, CMC Loan Funding B, LLC and Buyer are parties
to that certain Uncommitted Master Repurchase Agreement, dated as of February 5,
2014 (as amended by that certain Amendment No. 1 to Master Repurchase Agreement,
dated as of the date hereof, and as further amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Repurchase Agreement”);
WHEREAS, in connection with the Repurchase Agreement, Guarantor entered into
that certain Guarantee Agreement in favor of Buyer, dated as of February 5, 2014
(as amended, the “Guarantee Agreement”); and
WHEREAS, Guarantor and Buyer have agreed, subject to the terms and conditions
hereof, that the Guarantee Agreement shall be amended as set forth in this
Amendment.
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor and Buyer agree as follows:
SECTION 1.Amendments to Guarantee Agreement.
(a)    Section 9(a) of the Guarantee Agreement is hereby amended and restated in
its entirety to read as follows:
(a)    permit the Consolidated Leverage Ratio of Guarantor at any time to exceed
0.65 to 1.00;
(b)    Section 9(c) of the Guarantee Agreement is hereby amended and restated in
its entirety to read as follows:
(c)    permit the Consolidated Fixed Charge Coverage Ratio for any period of
four consecutive fiscal quarters of Guarantor to be less than 1.50 to 1.00;
SECTION 2.    Conditions Precedent. This Amendment shall become effective on the
first date on which this Amendment is executed and delivered by a duly
authorized officer of each of Seller, Buyer and Guarantor, along with such other
documents as Buyer or counsel to Buyer

USActive 31903012.4

--------------------------------------------------------------------------------




may reasonably request including, without limitation, secretary certificates and
bring down letters (affirming the legal opinions provided to Buyer on the
Closing Date), each dated as of the amendment effective date (the “Amendment
Effective Date”), subject to the condition subsequent that Buyer shall have
received by January 15, 2014 a Maryland opinion acceptable to Buyer covering
existence, good standing, authority, no violations, no required approvals and
due execution and delivery in connection with Guarantor and this Amendment.
SECTION 3.    Representations and Warranties. On and as of the date first above
written, Guarantor hereby represents and warrants to Buyer that (a) it is in
compliance with all the terms and provisions set forth in the Guarantee
Agreement on its part to be observed or performed, (b) after giving effect to
this Amendment, no Default or Event of Default under the Repurchase Agreement
has occurred and is continuing, and (c) Guarantor has no, and hereby waives all,
defenses, rights of setoff, claims, counterclaims or causes of action of any
kind or description against the Buyer arising under or in respect of the
Guarantee Agreement or any other Transaction Document. Guarantor hereby confirms
and reaffirms the representations and warranties made by it in the Guarantee
Agreement and all of the other Transaction Documents.
SECTION 4.    Limited Effect. Except as expressly amended and modified by this
Amendment, the Guarantee Agreement and each of the other Transaction Documents
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms; provided, however, that upon the Amendment
Effective Date, (a) all references in the Guarantee Agreement to the
“Transaction Documents” shall be deemed to include, in any event, this
Amendment, and (b) each reference to the “Guarantee Agreement” in any of the
Transaction Documents shall be deemed to be a reference to the Guarantee
Agreement as amended hereby.
SECTION 5.    Counterparts. This Amendment may be executed in counterparts, each
of which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument. Delivery
of an executed counterpart of a signature page to this Amendment in Portable
Document Format (.PDF) or by facsimile transmission shall be effective as
delivery of a manually executed original counterpart thereof.
SECTION 6.    Costs and Expenses. Guarantor shall pay Buyer’s reasonable actual
out of pocket costs and expenses, including reasonable fees and expenses of
accountants, attorneys and advisors, incurred in connection with the
preparation, negotiation, execution and consummation of this Amendment.
SECTION 7.    Submission to Jurisdiction. Each party irrevocably and
unconditionally (i) submits to the non-exclusive jurisdiction of any United
States Federal or New York State court sitting in Manhattan, and any appellate
court from any such court, solely for the purpose of any suit, action or
proceeding brought to enforce its obligations under this Amendment or relating
in any way to this Amendment and (ii) waives, to the fullest extent it may
effectively do so, any defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court and any right of jurisdiction on
account of its place of residence or domicile.
To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set

-2-

--------------------------------------------------------------------------------




off or any legal process (whether service or notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) with respect to itself or any of its property, such party hereby
irrevocably waives and agrees not to plead or claim such immunity in respect of
any action brought to enforce its obligations under this Amendment or relating
in any way to this Amendment.
The parties hereby irrevocably waive, to the fullest extent each may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding and irrevocably consent to the service of any summons and complaint
and any other process by the mailing of copies of such process to them at their
respective address specified in the Repurchase Agreement. The parties hereby
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Section 7 shall affect the right
of Buyer to serve legal process in any other manner permitted by law or affect
the right of Buyer to bring any action or proceeding against Guarantor or its
property in the courts of other jurisdictions.
SECTION 8.    WAIVER OF JULY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AMENDMENT.
SECTION 9.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5‑1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAW PRINCIPLES THEREOF.


[SIGNATURES FOLLOW]



-3-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
 
 
BUYER:
 
 
 
 
 
 
 
 
 
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
a national banking association organized under the laws of the United States
 
 
 
 
 
 
 
 
 
 
By:
/s/ Thomas M. Cassino
 
 
 
Name: Thomas M. Cassino
 
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
GUARANTOR:
 
 
 
 
 
 
 
 
 
 
COLONY FINANCIAL, INC., a Maryland corporation
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mark M. Hedstrom
 
 
 
Name: Mark M. Hedstrom
 
 
 
Title: Vice President




Signature Page to Amendment No. 1 to Master Repurchase Agreement